DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.


Status of Claims
	Claims 1, 6, 8-9, 20-22 and 52 are pending.  Claims 2-5, 7, 10-19, 23-51 and 53 are canceled.  
Claims 21-22 are withdrawn.  Claims 1, 6 and 20 are amended.   Claims 1, 6, 8-9, 20 and 52 are currently under examination.

Information Disclosure Statement
	The IDS filed 7/20/2022 has been reviewed. 
	
Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn

Claim Rejections - 35 USC § 103
The rejection of claims 1, 6, 8-9, 20 and 52 under 35 U.S.C. 103 as being unpatentable over Terahara et al. (EP 2,016,941 A1, of record) in view of Fleschhut et al. (US 2013/0331803 A1), Cleary et al. (US 2003/0170308 A1, of record) and Jain et al. (Percutaneous Penetration Enhancers. CRC Press, 2005. 333-348.) as evidenced by CABOT webpage for CAB-O-SIL (hereinafter “CABOT”) is withdrawn.


New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-9, 20 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Terahara et al. (EP 2,016,941 A1, of record) in view of Fleschhut et al. (US 2013/0331803 A1), Cleary et al. (US 2003/0170308 A1, of record), Jain et al. (Percutaneous Penetration Enhancers. CRC Press, 2005. 333-348.) and Yum et al. US 2009/0060986 (3/5/2009) as evidenced by CABOT webpage for CAB-O-SIL (hereinafter “CABOT”). 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Terahara et al. teach a donepezil-containing transdermally absorbable preparation that comprises an adhesive composition comprising donepezil at 9-50 wt% of the adhesive composition, which may be present as the free base, and which exhibits reduced adverse side effects while still displaying therapeutic activity (abstract, [0008]-[0009]).  The adhesive composition may comprise an adhesive which is preferably polyisobutylene in an amount of 10-50 wt% (para [0012], [0014], [0030]-[0031]).  The composition may further contain a plasticizer which is preferably selected from liquid polybutene and diethyl sebacate, which is an ester of a dicarboxylic acid, the plasticizers may be present at 10-50 wt%, giving mixtures of polyisobutylene and polybutene that overlaps with the range recited in instant claims 1  and 6.(para [0032]-[0033]).  Terajara et al. further teach that the composition may contain an absorption enhancer which may include mixtures of oleic acid, methyl laurate, propylene glycol monolaurate, and/or lauryl lactate, which may be present at 0.01 -20 wt% (para [0036]-[0037]).  The composition may be used to make an adhesive patch and Terahara et al. suggests using such to treat a patient with Alzheimer’s disease (para [0004]-[0006], [0025]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
While Terahara et al. suggest the transdermal patch and adhesive matrix as discussed above, Terahara et al. fails to specifically exemplify an adhesive matrix that contains all of the claimed ingredients in the claimed percentages, nor the inclusion of a keto carboxylic acid as a lipophilic permeation enhancer.  Furthermore, while Terahara et al. suggest that the composition contains an ester of a dicarboxylic acid, Terahara et al. does not specifically teach that the composition comprises diethyl succinate or dimethyl succinate, the alpha hydroxy acid lactic acid or fumed silica. The teachings of Fleschhut et al., Cleary et al., and Jain et al. as evidenced by CABOT, help to cure these deficiencies.
Fleschhut teach a transdermal therapeutic system that contains an adhesive compound and a keto acid penetration enhancer (abstract).  The keto acid penetration enhancer is preferably the keto carboxylic acid levulinic acid at 1-50 wt% and that such a keto carboxylic acid improves skin permeability and at the same time retains sufficient tackiness of the adhesive (para [0081]-[0083], [0086]). 
Cleary et al. teach a hydrogel adhesive that can be used in transdermal drug delivery devices, such as a patch (abstract, para [0009], [0046], [0156], claims 74-75).  The hydrogel comprises an adhesive which may be polyisobutylene and may include a permeation enhancer, such as mixtures of DMSO, oleic acid as well as other compounds (para [0058], [0127]).  The hydrogel may further comprise a keratolytic agent, such as lactic acid, which will break down the outer layers of the skin to facilitate delivery of the active agent through the skin (para [0125]).   Additionally, Cleary et al. teaches that the hydrogel may comprise a filler, such as CAB-O-SIL, in order to control the degree of hydration when the adhesive is on the skin, and CABOT evidences that CAB-O-SIL is a fumed silica (Cleary et al., para [0073], CABOT, pg 2).  Like Terahara et al., Cleary et al. also teaches including a plasticizer which may be alkyl sebacates or alkyl succinates, such as diethyl succinate (para [0063]).
Jain et al. teach more than 200 chemicals have been shown to enhance skin permeability to various drugs and that in vivo tests for permeability can be costly and time consuming (pg 320, para 2, 4).  Jain et al., however, teaches a high throughput in vitro screening method of penetration enhancer chemicals wherein the process can screen very large libraries of chemicals within a short period of time (IE 500-1,000 experiments per day) and without failure that exists with traditional tools (pg 327, para 3 to pg 328, para 2).
Yum et al. (Yum) teach bupivacaine transdermal delivery systems, and related methods. (See Abstract and throughout).  Yum teaches that in a particularly preferred embodiment, the pressure-sensitive adhesive is c combination of polyisobutylene polymers and a plasticizer of either mineral oil or polybutene. (See [0084]).  Polybutene is the preferred plasticizer. (See [0084]).  The preferred amount of plasticizer is in the range of from 10-70 wt%. (See [0084]).  The preferred amount of polyisobutylene is 30 -90 wt%.  30-90 wt% polyisobutylene overlaps with the between 55-75 wt% polyisobutylene called for in instant claims 1 and 20.  10-70 wt% polybutene overlaps with the between 25-45 wt% polybutene called for in instant claims 1 and 20.  


Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terahara et al., Flescchut et al. and Cleary et al. because all references are directed to transdermal compositions that comprise an adhesive matrix. One of ordinary skill in the art before the effective filing date of the claimed invention to provide a patch with an adhesive matrix that contains polyisobutylene as well as polybutene because Terahara et al. teach that polyisobutylene is a preferred adhesive and that polybutene is a preferred plasticizer.  Furthermore, inclusion of the permeation enhancers oleic acid, methyl laurate, propylene glycol monolaurate, and/or lauryl lactate would have been obvious to one of ordinary skill in the art based upon the teachings of Terahara et al. and an ordinarily skilled artisan would have been motivated to do so in order to facilitate the delivery of the donepezil free base transdermally.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 10-70 wt% polybutene as taught by Yum because polybutene is taught to be the preferred plasticizer by both Terahara and Yum and 10-70 wt% polybutene is taught to be the preferred amount of polybutene in Yum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 30-90 wt% polyisobutylene because polyisobutylene is taught to be the preferred pressure-sensitive adhesive polymer by both Terahara and Yum and 30-90 wt% polyisobutylene is taught to be the preferred amount of polyisobutylene in Yum. 
Regarding the inclusion of a keto carboxylic acid, such as levulinic acid, as Fleschhut et al. identified levulinic acid as a successful penetration enhancer that retains the tackiness of the adhesive in a transdermal patch, it would have been obvious to try the known penetration enhancer keto carboxylic acid levulinic acid as a penetration enhancer for donepezil.  This is especially true in light of the teachings of Jain et al. regarding high-throughput testing of known penetration enhancers which, in view of Fleschhut et al., would have motivated one of ordinary skill in the art to try levulinic acid in combination with the active donepezil. 
It would have been obvious to one of ordinary skill in the art to substitute the alkyl succinate diethyl succinate of Cleary et al. for the alkyl sebacate of Terahara et al. because Cleary et al. teaches that both compounds are useful for the same purpose of plasticizing a composition.  Furthermore, dimethyl succinate would have been easily envisaged from the subgenus alkyl succinate, especially when diethyl succinate, which is a homologue of dimethyl succinate differing only by one methyl group, is specifically listed as one such alkyl succinate.  It would have further have been obvious to include a fumed silica, such as CAB-O-SIL in the composition of Terahara et al. as Clearly et al. specifically teach doing so to control the hydration of the composition when placed upon the skin of a patient.  Furthermore, the amount of the fumed silica is a result effective variable that would have been routinely optimized until the desired degree of hydration of the composition is achieved.
Regarding the method of treatment, it would have been obvious to one of ordinary skill in the art to utilize the patch as suggested by Terahara et al. to treat an Alzheimer’s patient as Terahara et al. suggests the active may be used to treat Alzheimer type dementia and which demonstrates reduced amount of adverse effects.
	Regarding the inclusion of lactic acid in the composition, as Cleary et al. specifically teach that lactic acid may be included in the composition as a keratolytic agent, which would have helped to break down the outer layer of skin to which it is applied to aid in the active agent passing through the skin (i.e. a permeation enhancer), one of ordinary skill in the art would have found it obvious to include lactic acid in the matrix of Terahara et al. to further facilitate delivery of the active through the skin to which it is applied.
	Regarding the concentration of donepezil free base, the at least one adhesive polymer polyisobutylene, polybutene, lipophilic permeation enhancers and diethyl/dimethyl succinate (which both Terahara et al. and Cleary et al. refer to as a plasticizer), a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05. 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.



Response to Arguments
Applicants response filed June 30, 2023 has been reviewed and is found to be mostly persuasive.  
Applicants note the amendments to claims 1 and 20 and point out where in the specification support is found for the amendments.
Applicant traverses the 103 rejections of record by arguing that no combination of the Office’s cited art suggests a composition containing as its sole adhesive agent a mixture of polyisobutylene and polybutene which is between 25-45 wt% polybutene and between 55-75% polyisobutylene.  
As previously submitted, Terehara fails to describe or suggest a composition which specifically contains a mixture of polyisobutene and polybutene as the sole adhesive agent, let alone an adhesive matrix wherein such a polyisobutylene/polybutene  mixture is between 25-45 wt% polybutene and between 55-75 wt% polyisobutylene.  No combination of the Office’s additionally cited art remedies the above-noted deficiencies of the primary reference.
A person of skill in the art would have had no reason to specifically select the ingredients recited in claim 1 or claim 20, let alone these ingredients in their specifically recited wt% amounts.  There is no guidance c provided by any of the cited art references which would have led an ordinarily skilled artisan to arrive at the composition of either of the independent claims without the benefit of hindsight.  


Applicants obviousness arguments have been carefully reviewed and in light of the amendments to the claims they are found to be mostly persuasive.   The obviousness rejection has been withdrawn above.  
As noted in the newly applied rejection above, Terehara teaches an adhesive composition that may comprise an adhesive which is preferably polyisobutylene (para [0012], [0014], [0030]-[0031]).  The composition may further contain a plasticizer which is preferably selected from liquid polybutene or diethyl sebacate, and the plasticizers may be present at 10-50 wt%, giving mixtures of just polyisobutylene and polybutene that overlap with the range recited in instant claim 15. (See para [0032]-[0033]).   
Polyisobutylene is a preferred adhesive and polybutene is a preferred plasticizer, so Terehara teaches a mixture of just polyisobutylene and polybutene as an adhesive polymer and plasticizer mixture.  The composition may contain an adhesive and a plasticizer and polyisobutylene is taught to be a preferred adhesive polymer and polybutene is taught to be a preferred plasticizer.  
Yum teaches that in a particularly preferred embodiment of its transdermal delivery patch the pressure-sensitive adhesive is c combination of polyisobutylene polymers and a plasticizer of either mineral oil or polybutene. (See [0084]).  Polybutene is the preferred plasticizer. (See [0084]).  The preferred amount of plasticizer is in the range of from 10-70 wt%. (See [0084]).  The preferred amount of polyisobutylene is 30 -90 wt%.  30-90 wt% polyisobutylene overlaps with the between 55-75 wt% polyisobutylene called for in instant claims 1 and 20.  10-70 wt% polybutene overlaps with the between 25-45 wt% polybutene called for in instant claims 1 and 20.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 10-70 wt% polybutene as taught by Yum because polybutene is taught to be the preferred plasticizer by both Terahara and Yum and 10-70 wt% polybutene is taught to be the preferred amount of polybutene in Yum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 30-90 wt% polyisobutylene because polyisobutylene is taught to be the preferred pressure-sensitive adhesive polymer by both Terahara and Yum and 30-90 wt% polyisobutylene is taught to be the preferred amount of polyisobutylene in Yum. 
Therefore, all of the claimed components are taught by the prior art references and the combination of these teachings is motivated.  


Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


                                                                                                                                                                                                        /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619